Citation Nr: 1701035	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a separate compensable rating for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel







INTRODUCTION

The Veteran served on active duty from November 1980 to September 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), and a Joint Motion for Remand, granted by the United States Court of Appeals for Veterans Claims (Court) in September 2016.  


FINDING OF FACT

1.  In a March 2016 decision, the Board denied a compensable rating for right knee limitation of extension for the period after May 2014, and in doing so denied a separate compensable rating for right knee instability, which decision was appealed to the Court.  

2.  In September 2016, pursuant to the terms of Joint Motion for Remand, the Court vacated the Board's March 2016 decision to the extent it denied entitlement to a separating rating for right knee instability, and remanded the matter to the Board for it to address in a future decision the lay statements in connection with determining the presence of knee instability.   

3.  In a June 2016 rating action, the RO granted the Veteran entitlement to a separate disability rating for instability of the right knee, the issue currently on appeal, which is considered a full grant of the appealed issue and, accordingly, there is no error or fact or law for appellate consideration.


CONCLUSION OF LAW

The issue of entitlement to an additional disability rating for right knee instability is rendered moot by the June 2016 rating decision which granted the claim.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.101 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially appealed a denial for an increased compensable disability rating for his right knee limitation of extension for the period after May 2014.  In a March 2016 decision, the Board denied a compensable rating for right knee limitation of extension for the period after May 2014, and in doing so denied a separate compensable rating for right knee instability.

The Veteran then appealed this decision to the Court, which in September 2016, granted a Joint Motion for Remand, which maintained the Board had provided inadequate reasons and bases for the denial of entitlement to a separate disability rating for instability of the right knee.  As such, the Board was directed to reconsider its findings in light of the Veteran's subjective statements regarding experiencing instability in his right knee.

Reviewing the record reflects, however, that the RO has already granted service connection for instability of the right knee in a June 2016 rating decision that was issued after the Board's last decision, but before the issuance of the Joint Motion.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to a separate disability rating for right knee instability is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


